Citation Nr: 1714599	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle degenerative changes prior to November 25, 2013.

2.  Entitlement to a rating in excess of 20 percent for right ankle degenerative changes since November 25, 2013.

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

4.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).

5.  Entitlement to an initial rating in excess of 10 percent for low back degenerative changes and degenerative disc disease from May 7, 2010, to August 1, 2012. 

6.  Entitlement to a disability rating in excess of 20 percent low back degenerative changes and degenerative disc disease from August 1, 2012, to January 28, 2014.

7.  Entitlement to a disability rating in excess of 40 percent low back degenerative changes and degenerative disc disease since January 28, 2014.  

8.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

9.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

10.  Entitlement to an effective date earlier than January 28, 2014, for the grant of service connection for radiculopathy of the right lower extremity.  

11.  Entitlement to an effective date earlier than January 28, 2014, for the grant of service connection for radiculopathy of the left lower extremity.  

12.  Entitlement to an effective date earlier than January 28, 2014, for the award of entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2015 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

Thereafter, in a January 2014 rating decision, the RO granted an increased rating of 20 percent for right ankle degenerative changes, effective from November 25, 2013.

In April 2015, the Board issued a decision in this matter, in relevant part, with respect to only the ratings assigned for the Veteran's right ankle disability.  However, in October 2016, the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the findings of the April 2015 decision concerning the right ankle disability.  

Here, all of the issue currently on appeal except for the issues of entitlement to Specially Adapted Housing and Special Housing Adaptations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of a low back disability rated 40 percent disabling, a right knee replacement disability rated 30 percent disabling, a left knee disability rated 10 percent disabling, and an ulcer disability rated 20 percent disabling; his combined schedular rating is 70 percent.

2.  The Veteran is in receipt of total disability based on individual unemployability (TDIU) based on the combined effect of his service-connected disabilities but mainly due to significant bilateral knee problems.

3.  The Veteran has no service-connected amputations or loss of use of any extremity, blindness, burns, or inhalational injuries.

4.  The Veteran's need for the regular assistance of another is not due to service-connected disabilities.

5.  The Veteran is not bedridden.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SAH are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809, 4.63, 4.71a (2016).

2.  The criteria for entitlement to SHA are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a, 4.63, 4.71a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letts sent prior to the initial determination in this case satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes the Veteran testified at a hearing before the undersigned VLJ on matters not currently being decided.  As such, consideration of the requirements outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010), need not be discussed.

The Veteran's service treatment records and available VA and private medical treatment record have been obtained.  The Board notes that although the current record reflects ongoing VA treatment, remand to secure such records is not necessary regarding the claims being decided in this appeal, and the Veteran is not prejudiced.  Recent VA examiners who reviewed the complete electronic file, to include records maintained by the medical center, summarized the content of such sufficiently for the Board to determine that they are not relevant to the current appeal, as they involved nonservice-connected disabilities.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA examinations were afforded the Veteran throughout the course of this appeal.  The most recent examination includes sufficient clinical findings and descriptions of functional effects to allow application of the entitlement criteria. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  SAH/SHA

As the requirements for entitlement to a certificate of eligibility for either SAH or SHA are substantially similar, they are discussed together.

Entitlement to either benefit requires that a Veteran be found permanently and totally disabled by a service connected disability.  However, the qualifying disability must be one of the enumerated conditions listed in the applicable regulations.  The Veteran's entitlement to TDIU is not qualifying.

For SAH, the qualifying disability must be one of the following: 1) loss or loss of use of both lower extremities with the need for regular and constant use of an assistive device like a wheelchair, braces, crutches, or canes for mobility; 2) light perception only in one eye with loss or loss of use of one lower extremity; 3) loss or loss of use of one lower extremity in combination with residuals of disease or injury which affect balance or propulsion enough to require use of assistive devices; 4) the loss or use of one lower and one upper extremity which affect balance or propulsion enough to require use of assistive devices; 5) the loss or loss of use of both upper extremities at or above the elbows; or 6) burns sufficiently deep to have caused contractures that result in limited motion of two or more extremities or one extremity and the trunk.  38 C.F.R. § 809 (b).

For SHA, the qualifying disability must be due to: 1) loss or loss of use of both hands; 2) burns sufficiently deep to have caused contractures that result in limited motion of two or more extremities or at least one extremity and the trunk; 3) burns sufficiently deep to have caused contractures that result in limited motion of one or more extremities or the trunk; 4) residuals of an inhalational injury, such as pulmonary fibrosis, asthma, or chronic obstructive pulmonary disease; or 5) blindness in both eyes with no better than 20/200 vision is either eye.  38 C.F.R. § 809 a(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
As is noted above, the Veteran is service connected for a low back disability, a right ankle disability, bilateral radiculopathy of the lower extremities, bilateral knee disabilities, and acne vulgaris.  He has no visual impairment or respiratory condition which is service-connected, nor is there any upper extremity service-connected disability.  He has not sustained any serious burns related to service. 

While the Veteran does have disabilities of the lower extremities, and they are sufficient to necessitate the regular use of a brace and canes, none of the service-connected disabilities have resulted in loss of use of the legs.  Loss of use is defined as impairment of a level where a Veteran would be equally well served by amputation and use of a prosthetic device.  38 C.F.R. § 4.63.  The Board notes that this definition requires amputation, and so the insertion of a prosthetic device, such as with a knee replacement, is not qualifying in and of itself.  Remaining function must be considered. 

Progress notes and VA examination reports show that the Veteran retains function in both lower extremities and the back.  A June 2010 examination of the right ankle showed decrease mobility and problems with walking.  The Veteran also required frequent intermittent use of a cane.  An August 2010 VA examination of the spine notes the use of the cane.  Further, it was found that the effects on the Veteran's usual daily activities include the inability to pick objects off the floor; not lifting more than light weights; and, that the Veteran is able to groom himself and use the toilet and shower alone.  

An August 2012 General Medical VA examination noted the Veteran requires the constant use of a brace/ ACE bandage for his ankle disability, and that he has difficulty walking or standing for prolonged periods of time.  As for the bilateral knee disabilities, the VA examiner noted the constant use of a brace and cane, but there is no effect on the Veteran's ability to work.  Finally, concerning the Veteran's back disability, decrease range of motion and pain on motion were noted.  

A January 2014 Disability Benefits Questionnaire (DBQ), submitted by the Veteran specifically indicated that there is no functional impairment of an extremity due to the back disability that such no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

A May 2014 examination conducted in connection with the Veteran's claim for special monthly compensation based on the need for aid and attendance (A&A) or at the housebound rate noted the Veteran needs assistance with preparing meals, cleaning the house, and washing his clothes.  Further, he stated he needs help with hygiene matters so that he does not fall due to his lower extremity disabilities.  It was indicated the Veteran is not blind and his upper extremities are functional.

A May 2015 examination for A&A or at the housebound rate determined the Veteran has significant bilateral knee problems that confine him to his home.  The knee disabilities are worsened by the chronic back problem, and he relies on his daughters for support in the home.  The examiner determined the Veteran needs A&A in the home.  However, while the Veteran exhibited limitation of joint motion and lack of coordination in the lower extremities, there was no indication he suffered from loss of use.  Accordingly, the Board cannot find loss of use is established for either lower extremity.

In the absence of any of the enumerated qualifying disabilities as noted above, entitlement to SAH or SHA is not warranted.


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring SAH is denied.

Entitlement to a certificate of eligibility for assistance in acquiring necessary SHA is denied.


REMAND

Unfortunately, the Board determines that a remand is necessary so that the Veteran may be afforded an additional VA examination to assess the current severity of his service-connected right ankle disability.  The Board notes that the most recent examination was performed in November 2013, but is inadequate as discussed below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Recently, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) renders the examination findings in November 2013incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Moreover, the Veteran has submitted additional statements attesting to the severity of his right ankle disability, both prior to and since November 25, 2013.  

As was noted in the October 2016 Memorandum Decision vacating the Board's April 2015 decision, the Veteran argued that he is entitled to an extra-schedular evaluation for his right ankle disability.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether an extra-schedular evaluation is warranted for the Veteran's right ankle disability.

Finally, with respect to the claims for increased ratings and earlier effective dates for the low back, bilateral lower extremity radiculopathy, the Board notes that a July 2015 rating decision implemented the Board's April 2015 grant of service connection for the low back disability and assigned the initial ratings and effective dates.  In October 2015, the Veteran filed a notice of disagreement (NOD).  38 C.F.R. § 20.201 (2016).  

In September 2015, the RO also issued a rating decision implementing the Board's grant of entitlement to a TDIU and assigned an effective date of January 28, 2014.  In October 2015, the Veteran filed a notice of disagreement (NOD) to the effective date assigned.  Id.  

To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to those claims.  Under the circumstances, the Board is obliged to remand these matters  for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain and associate with the claims file any additional, relevant VA treatment records not currently associated with the claims file.

2.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the current severity of his right ankle disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and non weight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.
	
3.  Furnish to the Veteran and his representative an SOC on his claims for higher ratings and effective dates adjudicated in the June 2015 and September 2015 rating decisions, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to these issues.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims reference above, within 60 days of the issuance of the SOC.

4.  Following completion of the above, and any other action deemed warranted, review the evidence obtained and readjudicate the claim for service connection for lung cancer in light of all such pertinent evidence and applicable legal authority.

5.  If the claim remains denied, furnish to the Veteran and her attorney a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


